     Case 2:21-cv-00316 Document 44 Filed 06/18/21 Page 1 of 1 PageID #: 479




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


B. P. J., et al.,
                          Plaintiffs,

v.                                           CIVIL ACTION NO. 2:21-cv-00316

WEST VIRGINIA STATE BOARD OF EDUCATION, et al.,

                          Defendants.



                                        ORDER

       Pending before the court is an unopposed motion by the State of West Virginia

to intervene to defend the constitutionality of the challenged statute. [ECF No. 40].

The court FINDS that the requirements for intervention have been met and

accordingly GRANTS the motion to intervene. In its motion, the State also requests

an additional two days to respond to Plaintiffs’ Motion for a Preliminary Injunction.

That request is DENIED.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER:      June 18, 2021
